Citation Nr: 0727775	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  05-05 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for Meniere's syndrome 
with bilateral hearing loss and bilateral tinnitus, currently 
evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied an increased rating for service connected 
Meniere's syndrome.  The RO issued a notice of the decision 
in September 2004, and the veteran timely filed a Notice of 
Disagreement (NOD) in December 2004.  Also in December 2004 
the RO provided a Statement of the Case (SOC), and 
thereafter, in February 2005, the veteran timely filed a 
substantive appeal.

The veteran requested a Travel Board hearing on this matter, 
which was held in June 2007 where the veteran presented as a 
witness before the undersigned veteran's law judge.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision; of the information VA 
failed to provide, any presumed prejudice to the veteran 
has been rebutted.

2.	The veteran's Meniere's syndrome is manifested by hearing 
loss, tinnitus and attacks of vertigo with imbalance and 
incoordination necessitating rest from one to four times 
monthly; this disability is not manifested by such attacks 
more than once weekly.

3.	The combined evaluation of separate ratings for bilateral 
hearing loss, tinnitus and vertigo amounts to 60 percent.  


CONCLUSION OF LAW

An increased rating of 60 percent, but no more than 60 
percent, for service connected Meniere's syndrome with 
bilateral hearing loss and bilateral tinnitus with vertigo, 
is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, 
4.87, Diagnostic Codes 6204, 6205 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2003 letter sent to the veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claim.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, -- F.3d--, 2007 WL 
1427720, *5 (Fed. Cir.) (outlining VCAA notice requirements); 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The November 2003 letter from the RO satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim, namely, proof that his service 
connected disorder had increased in severity.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  It also 
specifically asked the veteran to provide VA with any medical 
reports or other pertinent evidence that he had, and outlined 
the type of evidence that would support his claim.  The Board 
thus finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim in the November 2003 
letter, but he was not provided with notice of the type of 
evidence necessary to establish a rating or effective date 
for the rating.  Where such an error occurred, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
-- F.3d --, 2007 WL 142720, *5, *7, *9, *10 (Fed. Cir.) 
(recognizing that "VCAA notice errors are reviewed under a 
prejudicial error rule" and holding that "all VCAA notice 
errors are presumed prejudicial and . . . VA has the burden 
of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at *10 ("this opinion 
does not . . . change the rule that reversal resulted the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.; accord 
Sanders, supra.  "[A]n error is not prejudicial when [it] 
did not affect 'the essential fairness of the 
[adjudication],'" see id., at 121, and non-prejudicial error 
may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders, supra, at *7; accord Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.    

In the instant case, the Board determines that the 
presumption of prejudice has been rebutted, as the veteran, 
through his accredited representative, has demonstrated 
actual knowledge of the manner in which VA determines 
disability ratings.  As reflected in the transcript of the 
June 2007 Travel Board, the veteran's accredited 
representative asked pointed questions with respect to the 
frequency and nature of his service connected disability, to 
include periods of vertigo and severity of hearing loss and 
tinnitus, which go directly to the applicable rating criteria 
under pertinent Diagnostic Codes.  See Hearing Transcript at 
3-6.  In addition, the veteran has raised no issue as to the 
appropriate effective date assigned, nor does this represent 
an issue in the instant appeal.  In view of the foregoing, 
the Board thus cannot conclude that this defect in notice of 
the two Dingess elements affected the essential fairness of 
the adjudication, and therefore, the presumption of prejudice 
is rebutted.  Id., at *10.  


The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the July 
2004 RO decision that is the subject of this appeal in its 
November 2003 letter.  Accordingly, the RO provided proper 
VCAA notice at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive November 2003 and April 2007 VA examinations, which 
were thorough in nature and adequate for the purposes of 
deciding this claim.  The Board finds that the medical 
evidence of record is sufficient to resolve this appeal, and 
the VA has no further duty to provide an examination or 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.




II. Law & Regulations 

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

With respect to Meniere's syndrome, under 38 C.F.R. 4.87, 
Diagnostic Code 6205, a veteran will receive a 30 percent 
rating when he has hearing impairment with vertigo less than 
once per month, with or without tinnitus.  A veteran with 
hearing impairment and attacks of vertigo with cerebellar 
gait occurring from one to four times monthly, with or 
without tinnitus will generate a 60 percent evaluation, while 
a veteran with hearing impairment and attacks of vertigo with 
cerebellar gait occurring more than once weekly, with or 
without tinnitus will receive the maximum 100 percent 
evaluation under this Code.  

In addition, the Note accompanying Diagnostic Code 6205 
directs the rating entity to "[e]valuate Meniere's syndrome 
either under these [above] criteria or by separately 
evaluating vertigo (as a peripheral vestibular disorder), 
hearing impairment, and tinnitus, whichever method results in 
a higher overall evaluation.  But do not combine an 
evaluation for hearing impairment, tinnitus, or vertigo with 
an evaluation under diagnostic code 6205."  38 C.F.R. 4.87, 
Diagnostic Code 6205, Note.  

Because this Note directs the rating entity to consider 
evaluating the Meniere's syndrome under other Diagnostic 
Codes for vertigo, tinnitus and hearing impairment the Board 
must therefore also review those applicable Codes and 
criteria.

38 C.F.R. § 4.87, Diagnostic Code 6204 sets forth the rating 
criteria for vertigo, also known as peripheral vestibular 
disorder (PVD).  A veteran who experiences occasional 
dizziness will generate a 10 percent evaluation, while a 
veteran who has dizziness and occasional staggering will 
generate a maximum 30 percent rating.  38 C.F.R. § 4.87, 
Diagnostic Code 6204.  The Note accompanying this Code 
indicates that in order to receive a compensable rating under 
this Code, the record must contain objective findings 
supporting the diagnosis of vestibular disequilibrium, and 
hearing impairment or suppuration shall receive a separate 
rating, to be combined with that for PVD. 

For tinnitus, 38 C.F.R. § 4.87, Diagnostic Code 6260, 
provides for a maximum rating of 10 percent for both 
bilateral or unilateral tinnitus, recurrent.  38 C.F.R. § 
4.87, Diagnostic Code 6260; accord Smith v. Nicholson, 451 
F.3d. 1344, 1351 (2006) (validating VA's interpretation of 
Diagnostic Code 6260 that the Code provided for only a 
maximum 10 percent rating for tinnitus, whether bilateral or 
unilateral).  Note (1) accompanying this Code declares that a 
separate evaluation for tinnitus may be combined with an 
evaluation under Diagnostic Codes 6100, 6200 or 6240, or 
other Diagnostic Code, except when tinnitus supports an 
evaluation under one of those Codes.  In addition, Note (2) 
directs that a rating body may assign only a single 
evaluation whether the veteran perceives the sound in one 
ear, both ears or in the head.  Finally, according to Note 
(3), the rating board should not evaluate "objective 
tinnitus" under Diagnostic Code 6260, but should assess it 
as part of any underlying condition causing it.      

With respect to ratings for impairment of auditory acuity, 38 
C.F.R. § 4.85 through § 4.87 set forth the governing 
provisions, tables and diagnostic codes.  As a preliminary 
matter, an evaluation of the degree of hearing impairment 
requires results from an audiological examination, which must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone auditory test, to be conducted by a 
state-licensed audiologist.  38 C.F.R. § 4.85(a); see 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998) (noting 
that disability rating assignments are based on average 
scores of puretone decibel loss and percent of speech 
discrimination).  Table VI, entitled "Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination," uses calculations from these two 
tests to determine a Roman numeral designation, which 
represents auditory acuity levels ranging from I, indicating 
essentially normal hearing, to XI, signifying profound 
deafness.  38 C.F.R. § 4.85(b) & Table VI.  The horizontal 
rows in Table VI represent nine categories based upon 
percentage of discrimination in the controlled speech 
discrimination test, whereas the vertical columns in Table VI 
represent nine categories of hearing loss based upon the 
puretone audiometry test.  38 C.F.R. § 4.85(b) & Table VI.  
The applicable Roman numeral designation in any given case is 
determined by applying these test figures to the Table, and 
locating the designation found at the intersection of those 
two figures.  38 C.F.R. § 4.85(b) & Table VI; see Acevedo-
Escobar, supra (noting that the Board simply must apply the 
scores provided by the exam to the slots in Table VI to 
calculate the Roman numeral designation for hearing loss).   

Once a Roman numeral designation from Table VI is attained 
for each ear, the Board looks to Table VII, entitled 
"Percentage Evaluation for Hearing Impairment (Diagnostic 
Code 6100)," to calculate the disability rating.  38 C.F.R. 
§ 4.85(e); see Acevedo-Escobar, 12 Vet. App. at 10.  
Horizontal rows in Table VII represent the ear having better 
hearing, while vertical columns represent the ear with poorer 
hearing.  38 C.F.R. § 4.85(e) & Table VII.  The Board 
determines the Table VII disability rating in a similar 
mechanical fashion as it assesses the Table VI Roman numeral 
designations: It inserts the relevant Roman numeral 
designations gleaned from Table VI into Table VII, and at the 
intersect of these designations, the appropriate disability 
rating appears.  See 38 C.F.R. § 4.85(e) & Table VII; accord 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (stating 
that the Board assigns disability ratings for hearing 
impairment through a mechanical application of the rating 
schedule to the Roman numeral designations allotted after 
audiometric evaluations).  

38 C.F.R. § 4.85(c), governing application of another rating 
table, Table VIa, sets forth the Roman numeral designations 
for hearing impairment based solely on the puretone threshold 
average, and not on the Maryland (CNC) speech recognition 
test.  38 C.F.R. § 4.85(c) (entitled "Numeric Designation of 
Hearing Impairment Based Only on Puretone Threshold Average).  
It provides that "Table VIa will be used when . . . 
indicated under the provisions of § 4.86."  38 C.F.R. 
§ 4.85(c).  38 C.F.R. § 4.86, in turn, provides that: "(a) 
When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately."  38 C.F.R. 
§ 4.86(a).   Subsection (b) of § 4.86 states that "[w]hen 
the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately."  38 C.F.R. § 4.86(b).  

b. Increased Disability Ratings
Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis 
The veteran claims that his hearing impairment, tinnitus and 
vertigo symptoms have worsened, thus entitling him to an 
increased rating for Meniere's syndrome.  Alternatively, the 
veteran seeks an increased, combined rating for these 
symptoms separately.  For the reasons set forth below, the 
Board determines that an increased evaluation is warranted.

a. Factual Background
The veteran's November 2003 VA audiological examination, 
which included a puretone threshold test and a Maryland (CNC) 
word list test, generated the following scores: For the 
puretone threshold test, in the right ear, decibels of 65, 
55, 60 and 65 were reported for frequencies of 1000, 2000, 
3000 and 4000 hertz respectively; in the left ear, decibels 
of 65, 65, 60 and 75 were reported at frequencies of 1000, 
2000, 3000, and 4000 hertz respectively.  The average of 
these puretone threshold scores amounted to 61.25 (rounded 
down to 61) for the right ear and 66.25 (rounded down to 66) 
for the left ear.  The Maryland (CNC) word list speech 
recognition test demonstrated 96 percent for the right ear 
and 100 percent discrimination for the left ear.  The 
audiologist diagnosed the veteran with essentially severe 
mixed hearing loss, right ear, and severe/moderately severe 
to profound mixed hearing loss, left ear.  In light of the 
above test scores, the Board notes that 38 C.F.R. § 4.86(a), 
relating to exceptional patterns of hearing impairment 
applies.  The Board must therefore ascertain the proper Roman 
numeral designations by using both Table VI and Table VIa.

Turning first to Table VI to determine the Roman numeral 
designations for each ear, application of the right ear 
scores of 61 average puretone threshold and 96 percent speech 
recognition leads to a designation of II; application of the 
left ear scores of 66 average puretone threshold and 100 
percent speech recognition likewise leads to a designation of 
II.  For exceptional patterns of hearing impairment and 
relying on Table VIa, application of the right ear score of 
61 average puretone threshold only, results in a Roman 
numeral designation of IV, which exceeds the lower 
designation of II gleaned from Table VI.  Application of the 
left ear score of 66 average puretone thresholds to Table VIa 
yields a designation of V, which also exceeds the designation 
of II ascertained from Table VI.  Accordingly, as prescribed 
by 38 C.F.R. § 4.86(a), the Board will insert the Roman 
numeral designation of IV for the right ear (better ear) and 
V for the left ear (poorer ear) into Table VII, which yields 
a disability rating of 10 percent.  
   
During his November 2003 VA examination, the veteran 
indicated that his episodes of dizziness had reduced in 
frequency over the past year, but as reflected in his 
November 2004 NOD, he clarified that he had such episodes of 
dizziness at least once monthly.  

The veteran most recently submitted to a VA audiological 
examination in April 2007.  This examination, which included 
a puretone threshold test and a Maryland (CNC) word list 
test, generated the following scores: For the puretone 
threshold test, in the right ear, decibels of 65, 60, 70 and 
75 were reported for frequencies of 1000, 2000, 3000 and 4000 
hertz respectively; in the left ear, decibels of 75, 65, 70 
and 75 were reported at frequencies of 1000, 2000, 3000, and 
4000 hertz respectively.  The average of these puretone 
threshold scores amounted to 67.5 (rounded up to 68) for the 
right ear and 71.25 (rounded down to 71) for the left ear.  
The Maryland (CNC) word list speech recognition test 
demonstrated 52 percent discrimination for the right ear, and 
84 percent for the left ear.  In light of the veteran's test 
scores, the Board again notes that 38 C.F.R. § 4.86(a), 
relating to exceptional patterns of hearing impairment for 
veterans who require 55 decibels or more for each of the four 
pertinent frequencies, applies.  Accordingly, the Board again 
must calculate the Roman numeral designations using both 
Table VI and Table VIa, and thereafter employing whichever 
figure results in the higher evaluation.

Turning first to Table VI to determine the Roman numeral 
designations for each ear, application of the right ear 
scores of 68 average puretone threshold and 52 percent speech 
recognition leads to a designation of VIII; application of 
the left ear scores of 71 average puretone threshold and 84 
percent speech recognition leads to a designation of III.  
For exceptional patterns of hearing impairment and relying on 
Table VIa, application of the right ear score of 68 average 
puretone threshold only, results in a Roman numeral 
designation of V, which does not exceed the higher 
designation of VIII gleaned from Table VI.  Application of 
the left ear scores of 71 average puretone thresholds to 
Table VIa yields a designation of VI, which does exceed the 
designation of III ascertained from Table VI.  Accordingly, 
as prescribed by 38 C.F.R. § 4.86(a), the Board will insert 
the Roman numeral designation of VIII for the right ear 
(poorer ear) and VI for the left ear (better ear) into Table 
VII, which yields a disability rating of 40 percent.  

At his June 2007 Travel Board hearing, the veteran testified 
that he had consistent, constant tinnitus, manifested by 
buzzing or ringing.  Hearing Transcript at 3.  He also 
indicated that his bilateral hearing loss had worsened, 
necessitating the wearing of hearing aids.  Hearing 
Transcript at 3.  As for whether his vertigo symptoms 
occurred more than once per week, the veteran responded, 
"No, not more than one time [per] week.  Probably sometime 
there's more than one time a week.  It varies.  It's mostly, 
definitely once every month, maybe more.  Sometimes it's on a 
weekly basis.  Yeah."  Hearing Transcript at 4.  When 
pressed to clarify later in the hearing, the veteran 
indicated affirmatively that he experienced vertigo attacks 
one to four times per month.  Hearing Transcript at 4-5, 8.  
The veteran described how, during such attacks, he feels the 
room spin, and if he does not sit, he will fall down.  
Hearing Transcript at 5, 6, 7.  He also conveyed that he must 
rest during such episodes and that he could feel nauseous or 
actually vomit.  Hearing Transcript at 5, 6, 9.     

b. Discussion
The Board determines that the evidence preponderates in favor 
of an increased rating pursuant to 38 C.F.R. § 4.87, 
Diagnostic Code 6205 governing Meniere's syndrome.  
Specifically, as revealed during the veteran's June 2007 
Travel Board testimony, and his December 2004 NOD, he 
experiences vertigo at least one to four times per month, 
which aligns with the criteria enumerating in the next higher 
rating of 60 percent under this Code.  Additionally, the 
veteran has reported that he experiences physical impairment 
during such episodes that requires him to sit and rest, 
otherwise he would fall, which, in the Board's view, is 
consistent with having a cerebellar gait, as required by 
Diagnostic Code 6205.  See Dorland's Illustrated Medical 
Dictionary 747 (30th ed. 2003) (defining "cerebellar gait" 
as "a staggering ataxic gait, sometimes with a tendency to 
fall to once side"); Hearing Transcript at 5, 6, 7.  
Accordingly, the Board finds that the veteran has satisfied 
the criteria required for an increased rating to 60 percent 
under Diagnostic Code 6205.
  
The Board also finds that the evidence preponderates against 
assignment of the maximum 100 percent rating under this Code, 
as the veteran has affirmed, in his December 2004 NOD as well 
as during his hearing, that he does not have vertigo attacks 
more than once weekly, but that such attacks, while they 
vary, occur one to four times per month.  See Hearing 
Transcript at 4-5, 8.  While the Board acknowledges that the 
veteran at his June 2007 Travel Board hearing offered some 
testimony that "sometime there's more than one time a week.  
It varies. . . . Sometimes it's on a weekly basis," his 
initial, immediate response to the question of frequency was 
decidedly negative (i.e., "No, not more than one time [a] 
week").  See Hearing Transcript at 4.  In addition, the 
Board finds it noteworthy that when pressed subsequently 
during the hearing to clarify the frequency of such vertigo 
attacks, the veteran affirmed that they occurred only one to 
four times per month, rather than more than once a week.  See 
Hearing Transcript at 4-5, 8.  In light of such evidence, the 
Board determines that an increased evaluation in excess of 60 
percent to 100 percent is not warranted at this time.     

The Board's award of a 60 percent rating under Diagnostic 
Code 6205 does not end the inquiry, however, as it must also 
assess the veteran's hearing loss, tinnitus and vertigo 
separately and combined according to the Note accompanying 
this Code, and apply a higher evaluation, if any, gleaned 
from such combined ratings.  As noted above, the veteran can 
receive a maximum schedular evaluation of 10 percent for 
tinnitus pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260, 
and the most recent (and most favorable) VA audiological 
examination report discloses that he qualifies for a 40 
percent evaluation for bilateral hearing loss under 38 C.F.R. 
§§ 4.85 and 4.86(a).  For the purposes of this appeal, the 
Board will also assume that the veteran qualifies for the 
maximum schedular evaluation of 30 percent for vertigo (PVD) 
under Diagnostic Code 6204.  Accordingly, with these three 
separate ratings of 40 percent, 30 percent and 10 percent, 
the Board will assess their combined total.  If the combined 
total exceeds 60 percent, then the veteran will receive the 
higher rating based on such combination.  

In the event that a veteran has multiple disabilities to be 
assessed, as here, the rating entity consults with Table I 
(Combined Rating Table) contained in 38 C.F.R. § 4.25 to 
determine the combined rating for such disabilities.  To use 
this Table, the adjudicator must arrange the disabilities in 
the exact order of their severity, beginning with the 
greatest disability.  For example, if two disabilities exist, 
the degree of one disability will be read in the left column 
and the degree of the other in the top row, whichever is 
appropriate.  The figures appearing in the space where the 
column and row intersect will represent the combined value of 
the two, and this combined value will then be converted to 
the nearest number divisible by 10, with combined values 
ending in 5 adjusted upward.  If there are more than two 
disabilities, the disabilities will also be arranged in the 
exact order of their severity and the combined value for the 
first two will be found as previously described for two 
disabilities.  The combined value, exactly as found in Table 
I, will be combined with the degree of the third disability 
(in order of severity).  The combined value for the three 
disabilities will be found in the space where the column and 
row intersect, and if there are only three disabilities will 
be converted to the nearest degree divisible by 10, adjusting 
final 5's upward.  Thus, if there are three disabilities 
ratable at 60 percent, 40 percent, and 20 percent, 
respectively, the combined value for the first two will be 
found opposite 60 and under 40 and is 76 percent.  This 76 
will be combined with 20 and the combined value for the three 
is 81 percent.  This combined value will be converted to the 
nearest degree divisible by 10, which is 80 percent. 38 
C.F.R. § 4.25 & Table I.     

In the instant case, application of the pertinent percentages 
(i.e., 40 percent, 30 percent and 10 percent) to Table I of § 
4.25 in the manner prescribed by the regulation yields a 
combined rating of 60 percent (i.e., 40 percent intersects 
with 30 percent at 58, which rounds upward to 60 percent; 60 
percent intersects with 10 percent at 64; rounding to the 
nearest 10 percent yields 60).  This combined rating matches 
the increased evaluation of 60 percent that the Board has 
determined to be warranted under Diagnostic Code 6205.  
Accordingly, under either method of calculation, the evidence 
weighs in favor of an increased rating to 60 percent, but 
only to 60 percent at this time.

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings. The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  There has been 
no showing by the veteran that his service-connected 
Meniere's disability has necessitated frequent 
hospitalizations beyond that contemplated by the rating 
schedule or has caused a marked interference with employment.  
In the absence of such factors, the criteria for submission 
for assignment of an extraschedular rating for his Meniere's 
syndrome pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating to 60 percent, but no more than 60 
percent, for service connected Meniere's syndrome with 
bilateral hearing loss, bilateral tinnitus and vertigo, is 
granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


